Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Paragon Industrial Applications, Inc., and            Appeal from the 102nd District Court of
RLI Insurance Company, Appellants                     Bowie County, Texas (Tr. Ct. No. 13-C-
                                                      1016-102). Opinion delivered by Justice
No. 06-14-00001-CV         v.                         Moseley, Chief Justice Morriss and Justice
                                                      Carter participating.
Stan Excavating, LLC, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, Paragon Industrial Applications, Inc., and RLI
Insurance Company, pay all costs of this appeal.




                                                      RENDERED MAY 6, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk